Citation Nr: 0710055	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-08 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness. 

2.  Evaluation of left leg pain, secondary to shin splints 
and right knee cartilage damage, currently evaluated as 10 
percent disabling. 

3.  Evaluation of right leg pain, secondary to shin splints 
and right knee cartilage damage, currently evaluated as 10 
percent disabling. 

4.  Evaluation of essential hypertension, currently evaluated 
as 10 percent disabling.



REPRESENTATION

Appellant represented by:	



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 2001 to 
January 2004, including service in Southwest Asia from August 
2002 to January 2003, and from September 2003 to November 
2003 in support of Operation Enduring Freedom/Operation Iraqi 
Freedom.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  By a rating action in April 2004, the RO 
granted service connection for right leg pain and left leg 
pain, both secondary to shin splints and right knee early 
cartilage damage, each evaluated as 10 percent disabling, 
effective January 9, 2004; the RO also granted service 
connection for essential hypertension, evaluated as 0 percent 
disabling, effective February 10, 2004.  In a January 2005 
rating decision, the RO denied service connection for tension 
headaches.  

Subsequently, by a rating action in November 2005, the RO 
increased the evaluation for essential hypertension from 0 
percent to 10 percent, effective February 10, 2004.  A 
claimant is presumed to be seeking the highest rating 
available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher evaluation for essential 
hypertension remains in appellate status.  




FINDINGS OF FACT

1.  The veteran served on active duty in support of Operation 
Iraqi Freedom; this is tantamount to service in the Southwest 
Asia Theater of Operations.  

2.  Headaches are attributable to Gulf War service.  

3.  The veteran's right leg disorder is characterized by 
extension to 0º and flexion to 120 with pain and tenderness 
in the outer aspect of the knee.  

4.  The veteran's left leg disorder is characterized by 
extension to 0º and flexion to 125 with pain and tenderness 
in the outer aspect of the knee.  

5.  Hypertension is manifest by no more than systolic 
pressure predominately 160 or more.  The veteran requires 
continuous medication to control his hypertension.  


CONCLUSIONS OF LAW

1.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 
1117, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326 (2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for right leg pain, secondary to shin splints and right knee 
cartilage damage have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2006).  

3.  The criteria for an evaluation in excess of 10 percent 
for left leg pain, secondary to shin splints and right knee 
cartilage damage have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2006).  

4.  Essential hypertension is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7101 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of letters 
dated in January 2004 and September 2004 from the agency of 
original jurisdiction (AOJ) to the veteran that was issued 
prior to the initial AOJ decisions.  Those letters informed 
the veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA, and that he has 
not been prejudiced by the notice and assistance provided by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  


The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
tension headaches, and higher evaluations for bilateral leg 
pain secondary to shin splints, bilateral knee cartilage 
damage, and hypertension, and he has been provided all the 
criteria necessary for establishing a higher rating, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  


II.  Factual background.

The record indicates that the veteran served on active duty 
from January 2001 to January 2004.  The service medical 
records do not reflect any complaints, treatment, or findings 
of headaches, to include tension headaches.  

The veteran's initial claim for service connection for a 
bilateral leg disorder (VA Form 21-526) was received in 
January 2004.  

The veteran was afforded a VA compensation examination in 
February 2004.  The veteran reported occasional nosebleeds 
over the last two months.  He reported no problem with blood 
pressure, heart, lungs, gastrointestinal or genitourinary 
symptoms.  He reported occasional frontal headaches which 
occasionally last two days.  The veteran noted that he had 
headaches about once a month for the last two months.  He 
took Tylenol for the headaches.  There was no history of 
trauma.  On examination, blood pressure was 130/100 in the 
dominant left arm; and, on repeat, he had 126/96 and 140/96.  
There were no femoral bruits.  The extremities displayed 1+ 
edema of the ankles and feet.  The tendon reflexes, pulses 
and sensation of the legs were normal.  The pertinent 
diagnoses were headaches, probably tension in character with 
no significant disability; and essential hypertension, 
untreated.  

The veteran was also accorded a joints examination in 
February 2004.  The right knee showed no tenderness and no 
fluid.  Range of motion was from 0 degrees to 120 degrees.  
There was no laxity.  There was atrophy about the knee and 
the strength in the knee was normal.  The left knee showed a 
range of motion from 0 degrees to 125 degrees.  There was no 
tenderness and no fluid.  There was slight crepitus with 
flexion.  There was no laxity.  The right lower leg showed 
some tenderness about the mid pretibial area.  There was no 
palpable deformity of the tibia.  There was no muscle 
atrophy.  Muscle tone and strength in the leg were normal.  
The left leg showed mid tibia tenderness without palpable 
deformity.  There was no atrophy of the leg.  Muscle tone and 
strength were normal.  X-rays of the legs were normal; 
however, X-rays of the knees were suggestive of early 
cartilage damage.  The pertinent diagnoses were chronic knee 
sprains, bilateral, with moderate symptoms and minimal 
disability; and leg pain, bilaterally, secondary to shin 
splints with moderate symptoms and moderate disability in the 
form of restriction of activity.  

Received in April 2004 were VA progress notes, dated from 
January 2004 to February 2004, showing treatment for a 
bilateral leg disorder.  During a clinical visit in January 
2004, the veteran indicated that he had been bothered with 
anterior shin pain for the past 2 years while in the 
military.  Examination of the left revealed good integrity in 
the knees, with no medial/lateral movement with compression.  
The drawer sign was negative.  The anterior tibial was 
exquisitely tender with palpation.  The assessment was shin 
splints of the anterior tibialis, and pes planus.  When seen 
in February 2004, the veteran reported pain in both knees 
only with running long distances, then the pain subsides.  
Range of motion in both knees was within normal limits.  He 
had normal strength.  Patellar grind produced pain under both 
knees.  The diagnosis was shin splints.  


Received in September 2004 were VA progress notes, dated from 
January 2004 to September 2004.  During a clinical visit in 
July 2004 the veteran complained of headaches off and on 
since January 2004; he stated that, once the headaches 
starts, he gets nosebleeds.  The veteran indicated that he 
has been told that his blood pressure was high, but he has 
never taken medications for blood pressure.  Blood pressure 
reading was 156/87.  The examination was essentially 
unremarkable.  The pertinent diagnosis was hypertension; the 
veteran was advised on low sodium diet and the need for daily 
exercise.  The examiner also noted epistaxis, which was 
deemed to be related to hypertension.  He was next seen in 
September 2004 for complaints of lightheadedness, cold 
sweats; blood pressure reading was 130/100, sitting and 
120/86 reclined.  

The veteran was afforded another VA examination in September 
2004, at which time it was noted that he was found to have an 
elevated blood pressure in January prior to his discharge.  
In July 2004, he had severe headaches and epistaxis.  He was 
then found to have an elevated blood pressure and was placed 
on medication.  Since then, he has had headaches, which 
generally starts when he is at the computer during the day.  
It was also noted that the veteran was also diagnosed with 
shin splints, which he claimed occurred when he was training 
in the Air Force when he was jumping out of parachutes.  He 
was treated with ibuprofen medication given to him two weeks 
after the symptoms did not resolve.  He also complained of 
knee joint pain in both knees.  He had no history of any 
giving way, locking or any direct injury to the knees.  There 
was no history of any swelling of the knees.  

On examination, the patellar tap was negative in both knees.  
There was no joint line tenderness, medially or laterally.  
Knee flexion was completed at 140 degrees, extension was 0 
degrees.  There was no varus or valgus deformity, and the 
drawer sign was negative.  The McMurray test revealed 
tenderness and pain in the outer aspect of the knees when the 
knees are stressed medially, indicating a lateral meniscal 
injury.  Examination of the legs did not reveal any swelling 
currently, but the veteran indicated that when his shin 
splints became inflamed he had pain in his ankles and there 
was a knot on the dorsum of his foot.  The impression was 
lateral meniscal strains bilaterally in both knees; shin 
splints, which gets aggravated when running; and hypertension 
which is controlled on medication.  Blood pressure readings 
were 137/77, 131/69, and 132/66, indicating excellent control 
on medication.  

The record reflects that the veteran was admitted to the 
Medical Center of Arlington on January 11, 2005.  Blood 
pressure reading was 121/80.  He was admitted to the hospital 
with a diagnosis of diabetic ketoacidosis.  The discharge 
diagnoses were diabetic ketoacidosis, dehydration, diabetes 
type I, renal insufficiency, and hypertension.  On January 
18, 2005, the veteran was seen for a follow up evaluation.  
Blood pressure reading was 144/82.  The diagnosis was 
hypertension.  

The veteran was admitted to Harris Methodist hospital in 
February 2005, with complaints of headaches, chest pain and 
abdominal pain; he also complained of body aches and fatigue.  
Blood pressure reading was 127/58.  The pertinent discharge 
diagnoses were atypical chest pain, abdominal pain, 
hyperglycemia, and anemia.  When seen in March 2005, the 
veteran's blood pressure reading was 116/80.  A VA progress 
note, dated December 13, 2005, reflects a blood pressure 
reading was 135/76.  


III.  Legal analysis-S/C tension headaches.

General Consideration

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  The term "qualifying chronic disability" 
means a chronic disability resulting from any of the 
following (or any combination of any of the following):

(1) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (2) any diagnosed illness that the 
Secretary determines warrants a presumption of service 
connection; (3) an undiagnosed illness in a veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  

For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:

(1) Fatigue, (2) signs or symptoms involving the skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbances, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, or (13) menstrual disorders.  

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The record shows that the appellant is a Persian Gulf War 
veteran and, therefore, the initial threshold criterion is 
met for service connection for disabilities under the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  His 
engagement in combat with the enemy is neither alleged nor 
shown, and, as such, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not for application in this instance.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against the 
traditional claim for service connection for tension 
headaches.  The Federal Circuit has correctly noted the basis 
for an award of compensation.  For veteran, basic entitlement 
to disability compensation derives from two statutes, both 
found in title 38, sections 1110 and 1131--the former 
relating to wartime disability compensation and the latter 
relating to peacetime disability compensation.  Both statutes 
provide for compensation, beginning with the following words: 
"For disability resulting from personal injury suffered or 
disease contracted in the line of duty" 38 U.S.C. §§ 1110, 
1131.  Thus, in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  

In this case, the veteran was seen at a VA facility in 
February 2004 and reported that he had had headaches about 
once a month for the last two months.  Since the veteran 
separated from service in January 2004, this would appear to 
place the onset during service.  The Board also concludes 
that a layman is competent to report the existence of a 
headache (pain in the head) and when it started.  However, he 
is not competent to establish a diagnosis or that there is 
underlying pathology.  Therefore, even if we accept an 
inservice onset, the claim is denied because there is no 
underlying disease or injury.  Rather, the examiner 
established that he had a tension headaches, in essence, a 
pain alone condition.  In the absence of an underlying 
disease or injury, service connection may not be granted.  

 



Gulf War

With regard to the claim that the veteran has headaches that 
are due to an undiagnosed illness, the Board finds that the 
claim must be granted.  The application of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 has an explicit condition that the 
claim be for a "chronic disability resulting from an 
undiagnosed illness."  Medical data do identify current 
disability involving headaches.  However, there is no 
competent evidence linking the disability to underlying 
pathology.  Under the circumstances, there is disability due 
to an undiagnosed illness.  Any comment regarding a tension 
headache is unsubstantiated and fails to establish a true 
clinical diagnosis in this case.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.117.  


IV.  Legal analysis-Higher Evaluations.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his/her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his/her symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001). A disability may require re-evaluation in 
accordance with changes in a veteran's condition. It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  After careful 
review of the evidentiary record, the Board concludes that 
the veteran's hypertension, left and right lower extremity 
disabilities have not changed and uniform evaluations were 
warranted.  

The veteran's statements describing the symptoms of his 
service-connected disorders are competent evidence.  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Right and left leg pain, secondary to shin splints and 
right and left knee early cartilage damage.

The veteran's service-connected right and left leg disorders 
have been rated by analogy by the RO under the provisions of 
Diagnostic Code 5262.  Diagnostic Code 5262 provides that a 
10 percent evaluation is assignable for impairment of the 
tibia and fibula with slight knee or ankle disability.  A 20 
percent evaluation is assignable for impairment of the tibia 
and fibula with moderate knee or ankle disability.  When 
impairment of the tibia and fibula is manifested by malunion 
with marked knee or ankle disability, a 30 percent evaluation 
is assigned.  Nonunion, with loose motion requiring a brace, 
is assigned a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

As noted above, the RO evaluated the residuals of fractures 
of the right and left legs under Diagnostic Code 5262 for 
impairment of the tibia and fibula.  After careful review of 
the evidentiary record, the Board finds that the veteran's 
symptoms have been consistent.  Significantly, on VA 
examination in February 2004, the veteran complained of knee 
pain.  At that time, examination revealed some tenderness 
about the mid pretibial area on both knees.  There was no 
atrophy and no laxity in the knees.  Muscle tone and strength 
were normal.  There was a slight loss of motion, with a range 
of motion in the right knee as 0 degrees to 120 degrees in 
the right knee, and from 0 degrees to 125 degrees in the left 
knee.  In September 2004, the veteran again complained of 
joint pain in both knees.  He had no history of giving way, 
locking or any direct injury to the knees.  Range of motion 
in the knees was from 0 degrees to 140 degrees, with 
tenderness and pain in the outer aspect of the knees.  In 
consideration of these reports, the Board finds, in 
accordance with 38 C.F.R. § 4.59 (2006), that there is no 
more than slight right and left knee impairment.  Thus the 
Board finds that the veteran's disability picture is more 
consistent with a 10 percent disability rating under 
Diagnostic Code 5262, and a higher rating is not warranted.  
That is, there is no objective clinical indication that he 
has additional functional impairment, above and beyond the 
10-percent level, which would support an even higher rating.  
His legs (inclusive of his tibia and knees) are otherwise 
essentially normal.  

Additionally, an additional rating under a non-range of 
motion code such as 5257 is not warranted.  Diagnostic Code 
5262 takes into account instability, and instability is not 
shown.  Under that diagnostic code, a 20 percent rating is 
applicable if there is malunion of the tibia or fibula with 
moderate ankle disability.  The multiple VA examinations 
showed no significant disability in the right or left ankle 
as a residual of the in-service fracture.  The Board finds, 
therefore, that any disability in the right and left knees is 
no more than slight, and that the criteria for a higher 
rating in accordance with Diagnostic Code 5262 are not met.  
No other Diagnostic Codes are applicable.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40.  
The veteran's right and left leg disorder is manifested by 
complaints of occasional swelling and pain with use, 
resulting in limited endurance.  

The Board notes that the current evaluation is also 
consistent with periarticular pathology productive of painful 
motion or limitation of flexion to 45 degrees or limitation 
of extension to 10 degrees.  In order to warrant a higher 
evaluation, the disability would have to approximate the 
functional equivalent of limitation of flexion to 30 degrees 
or the functional equivalent of limitation of extension to 15 
degrees.  Our review reflects that neither the objective nor 
subjective evidence reflects such functional impairment.  The 
Board accepts that the veteran has pain on use.  However, he 
has never reported impairment of extension and objectively 
extension has been performed to 0 degrees.  Similarly, 
although he has reported that his knees hurt, nothing 
reflects an impairment at 30 degrees.  Rather, the most 
favorable report for the veteran reflects that he retains 
function until 120 degrees on the right, and 125 degrees on 
the left.  Such remaining functional use does not warrant an 
evaluation in excess of 10 percent.  The veteran has also 
complained of ankle pain.  However, ankle disability has not 
been identified and a separate evaluation is not warranted.  

In conclusion, for the reasons stated, the Board finds that 
the preponderance of the evidence is against the claim for 
disability ratings in excess of 10 percent for right and left 
leg pain.  So the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

B.  Hypertension.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
hypertensive vascular disease, a 10 percent rating is in 
order when diastolic pressure is predominantly 100 or more, 
or; when systolic pressure is predominantly 160 or more, or; 
when an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or; when systolic 
pressure is predominantly 200 or more.  When diastolic 
pressure is predominantly 120 or more, a 40 percent rating is 
warranted.  A maximum schedular rating of 60 percent is 
assigned when diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Code 7101 (2006).  

Upon careful review of the evidence, the Board concludes that 
an evaluation in excess of 10 percent for hypertension is not 
warranted.  In order to warrant a 20 percent disability 
evaluation, the next higher evaluation, the evidence must 
show diastolic pressure predominately 110 or more or systolic 
pressure predominately 200 or more.  The veteran's diastolic 
pressure was never at 110 or more.  The veteran's systolic 
pressure during the pendency of this appeal has been recorded 
between 120 and 156; the evidence clearly demonstrates that 
the veteran's systolic pressures were not predominately 200 
or more during the pendency of this appeal.  In sum, the 
veteran's blood pressure readings are clearly contemplated by 
the criteria for a 10 percent evaluation.   

In light of the above discussion, the Board finds that the 
preponderance of the evidence is against a grant of an 
evaluation greater than 10 percent for hypertension, and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (1). The veteran has not required hospitalization 
for his hypertension, and the manifestations of such are 
consistent with the assigned schedular evaluation.  In sum, 
there is no indication that the average industrial impairment 
from this disability would be in excess of that contemplated 
by the evaluation currently assigned.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).   




ORDER

Service connection for headaches due to an undiagnosed 
illness is granted.  

Entitlement to a rating in excess of 10 percent for right leg 
pain, secondary to shin splints and right knee cartilage 
damage, is denied.  

Entitlement to a rating in excess of 10 percent for left leg 
pain, secondary to shin splints and right knee cartilage 
damage, is denied.  

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


